Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1, 3 and 4-5 are pending in this application and have been examined in response to application communication filed on 11/11/2022.
Claim 2 is canceled by the applicant.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 10,133,385 B1) in view of Faulkner et al. (US 2018/0337963 A1), Habra, (US 2019/0057533 A1) and Machida (US 2006/0101343 A1).

As to INDEPENDENT claim 1, Maloney discloses a method for assisting a service provider in explaining clauses of an agreement to a consumer and making an online agreement, the method implemented on an agreement system, the agreement system includes a processor and a memory, the method comprising the steps of: providing, by an interface module, a consumer interface on a consumer device, the consumer interface comprises: a text frame configured to present the clauses of the agreement (fig.84; a text frame is displayed), a video frame configured to present a video stream… (fig.84; a video frame is displayed), two buttons configured to present two responses for each of the clauses, wherein each of the two buttons configured to receive a selection (fig.52; two selection buttons are displayed at the bottom of the device); 
presenting, by an agreement module, a clause of the clauses in the text frame, the agreement module implemented on the agreement system (fig.52; contract terms are displayed); 
presenting, by the agreement module, the two responses linked to the clause… (fig.52; the user may agree or disagree with the presented contract terms); receiving, by the agreement module, the selection between the two responses by [selecting] one of the two buttons (fig.52; the user may select “DISAGREE” or “AGREE”); and 
presenting a next clause or a message logically coupled to the clause (fig.52, fig.53; the next page of the contract is displayed);
receiving, from an admin interface presented on a service provider device, by the agreement module, logically linked clauses, wherein each clause of the clauses has two possible responses, the clauses are logically linked based on the two possible responses, wherein a selection of a response of the two possible responses results in another clause or a message (fig.5, col.48, l.20-30; the provider and the consumer can negotiate by accepting/declining contract terms in a loop until both parties are agreed with the contract terms).  Maloney does not expressly disclose … from a camera coupled to the consumer device…; buttons are soft buttons; as text overlay on the two soft buttons; presenting, by the agreement module, in near real-time, the video stream; an avatar including animations resembling a face while speaking.
In the same field of endeavor, Faulkner discloses presenting a video stream in near real-time from a camera coupled to the consumer device ([0027], [0055] video captured by the user device is presented in near real-time).
It would have been obvious to one of ordinary skill in the art, having the teaching of Maloney and Faulkner before him prior to the effective filling date, to modify the remote electronic contract recording and disclosing unit taught by Maloney to include a conferencing video recording/archiving method taught by Faulkner with the motivation being to record and document aspects of user interactions to be reviewable at a later time.  
Maloney-Faulkner does not expressly disclose an avatar including animations resembling a face while speaking; buttons are soft buttons; as text overlay on the two soft buttons.
In the same field of endeavor, Habra discloses [the] avatar including animations resembling a face while speaking ([0026], [0027]; a real-time animation of lip synchronization of an avatar is presented).
It would have been obvious to one of ordinary skill in the art, having the teaching of Maloney-Faulkner and Habra before him prior to the effective filling date, to modify the electronic contract disclosure unit taught by Maloney-Faulkner to include real-time lip syncing animation taught by Habra with the motivation being provide an additional level of realism to the user.  Maloney-Faulkner-Habra does not expressly disclose buttons are soft buttons; as text overlay on the two soft buttons.
In the same field of endeavor, Machida discloses buttons are soft buttons with text overlays (fig.5; buttons are customizable).
It would have been obvious to one of ordinary skill in the art, having the teaching of Maloney-Faulkner-Habra and Machida before him prior to the effective filling date, to modify the electronic contract disclosure unit taught by Maloney-Faulkner-Habra to include a GUI customizing interface taught by Machida with the motivation being provide interface customization.
	
As to claim 4, the prior art as combined discloses generating, by the agreement module, the online agreement based on the clauses and selected responses to each clause of the clauses (Maloney, col.58, l.9-10, l.31-35; the agreement is completed and authenticated).

As to claim 5, the prior art as combined discloses wherein the two responses are acceptance and rejection (Maloney, col.13, l.55-64).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney-Faulkner-Habra-Machida and Bank et al. (US 2012/0144286 A1).

As to claim 3, the prior art as combined discloses recording, by an AV module, a screen comprising the video frame (Faulkner, fig.1E, “160”; a video frame of the user is displayed) …(Maloney, col.14, l.26-40; the whole environment including interface screen is recorded), the AV module implemented on the agreement system; receiving, by the AV module, through a microphone coupled to the consumer device, the selection between the two responses spoken in the microphone as an audio (Maloney, col.14, l.41-55; sound that including user making a verbal selection is recorded); and 
combining, by the AV module, the audio with the video (Maloney, col.59, l.55-57; captured data are combined as a single, multimedia record).  The prior art as combined does not expressly disclose [recording] movement of cursor, gesture of the cursor on the click button.
In the same field of endeavor, Bank discloses [recording] movement of cursor, gesture of the cursor on the click button ([0023], [0024]; screen activities such as cursor movements and click events are recorded).
It would have been obvious to one of ordinary skill in the art, having the teaching of Maloney-Faulkner-Habra and Bank before him prior to the effective filling date, to modify the electronic contract recording unit taught by Maloney-Faulkner-Habra to include screen event capturing taught by Bank with the motivation being a comprehensive documentation of user activities.  

Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 

Applicant argues there is no motivation to combine Faulkner with Maloney because Faulkner teaches a conferencing application.
	In response to applicant’s argument, Maloney discloses a remote contract disclosure and recording unit (col.1, l.32-61; col.46, l.34-58) while Faulkner discloses aspects of a conferencing video recording unit ([0024], [0027]).
It would have been obvious to one of ordinary skill in the art, having the teaching of Maloney and Faulkner before him prior to the effective filling date, to modify the remote electronic contract recording and disclosing unit taught by Maloney to include a conferencing video recording/archiving method taught by Faulkner with the motivation being to record and document aspects of user interactions to be reviewable at a later time.  
	
Applicant argues Maloney does not teach logically linked clauses.
	In response to applicant’s argument, Maloney discloses the provider and the consumer can negotiate by accepting/declining contract terms/clauses in a loop until both parties are agreed with the contract terms, wherein additional contract terms/clauses may be negotiated by both the provider and the consumer in order to move on to other stages of the contract (fig.5, col.5, l.50-col.6, l.16; col.48, l.20-30).

Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
UDANI (US 2012/0323589 A1): METHODS AND SYSTEMS FOR ASSURING COMPLIANCE

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173